          Case 1:21-cv-00409-ABJ Document 7 Filed 02/24/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

                  Plaintiff,
v.
                                                                CASE NO:
HON. ANNA BLACKBURNE-RIGSBY, et al

                   Defendants.




                       PLAINTIFF’S REQUEST FOR DISCLOSURE

       Plaintiff Larry Klayman (“Mr. Klayman”) hereby respectfully requests that the Clerk of

the Court disclose how this case was assigned to the Honorable Amy Berman Jackson (“Judge

Jackson”), that is whether was randomly assigned or specifically assigned to Judge Jackson by

the chief judge or otherwise.

Dated: February 24, 2021                          Respectfully submitted,

                                                    /s/ Larry Klayman
                                                  Larry Klayman
                                                  7050 W. Palmetto Park Rd
                                                  Boca Raton, FL, 33433
                                                  Tel: (561)-558-5336
                                                  Email: leklayman@gmail.com

                                                  Plaintiff Pro Se




                                             1
Case 1:21-cv-00409-ABJ Document 7 Filed 02/24/21 Page 2 of 2




                             1
